DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3 “lease” appears to be a typographical error for --least--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “defining a reference center in the preview image related to the rotation center” and it is not clear what is (or is not) required to meet the limitation of “related to”.  Appropriate correction is required.
Claim 10 requires “a gap between the photographed object and the round platter”; it would seem if the object is being photographed it is resting on the platter and not clear how there would be a gap between the two.  Appropriate correction is required.
Claim 15 states “fasten components” and it is not clear what is required by the term and therefore the claim is indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13-20, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gras (EP 2,418,539).
Regarding claim 10, Gras (hereafter “D1”) discloses a spindle-less turntable (plate 4, base 6, drive mechanism, light source 71), capable of driving a photographed object (3) to rotate around a rotation center of the spindle-less turntable, wherein the spindle-less turntable comprises: a round platter (4, 6), having a platter surface; a driving mechanism (not indexed, [0060-0061]), driving the round platter to rotate around the rotation center from an edge of the round platter (bottom edge of platter base 6); and at least a centering pointer (71 – figure 5 OR lighting means 51 OR laser – figure 2; [0046-0048]), disposed adjacent to the edge and capable of emitting a light beam to pass through a gap between the photographed object and the round platter and point onto the rotation center on the platter surface during putting the photographed object onto the platter surface (LEDs 51 and laser point from the bottom to illuminate the center thus pass through any gap between object and platter – [figure 2]).
Regarding claims 13-14, D1 discloses wherein the light beam (figures 2, 5) is a point light beam or a cross light beam, and either a center of the point light beam or a cross point of the cross light beam points onto the rotation center on the platter surface.
Regarding claim 15, D1 discloses wherein the centering pointer is disposed adjacent to the edge by fastening components (51 fastened in the base 6).
Regarding claim 16, D1 discloses further comprising a base (6), wherein the base has a top surface and an opening formed on the top surface, the centering pointer is disposed on the top surface, and the round platter is disposed in the opening (disposed between openings around mounts 54, pointer 51 in top surface of base – figure 2).
Regarding claims 17-18, D1 discloses further comprising a bottom light (52), wherein the round platter is a light transmissive round platter (transparent - [0052]), and the bottom light is disposed under the light transmissive round platter (figure 2).
Regarding claim 19, D1 discloses a light box (figure 5), a base (6) having a top surface, an opening formed on the top surface and a bottom light (52), wherein the centering pointer (51 or laser) is disposed on the top surface, the round platter is a light transmissive round platter and disposed in the opening, and the bottom light is disposed under the light transmissive round platter; and a back light ([0049]), disposed behind the round platter.
Regarding claim 20, D1 discloses further comprising a top light (71) disposed over the base (figure 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gras (EP 2,418,539) in view of Jancourtz (US 8,909,035).
Regarding claims 11-12, D1 discloses a driving mechanism but does not disclose wherein there is a plurality of driving units leaning against the platter edge.
Jancourtz discloses a photography stand (100) having a transparent platter (152) and driving units (at 166/158/160/162/164 – figure 7) disposed about the platter edge to drive the rotation of the platter/turntable.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing date to replace the drive of D1 with driving units disposed about the circumference of the platter as taught in Jancourtz enabling the platter to be suspended in the air. 

Claim(s) 1-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gras (EP 2,418,539)
Regarding claim 1, D1 discloses the required parts/members as discussed per claims 10, 13-20, and additionally teaches use of a computer and computer screen ([0004, 0007, 0030-0031]) to capture photographed images of a fixture (object) in a plurality of positions as it is rotated on the platter.  As such, the process steps of displaying an image and a moving track of the fixture on a computer screen and using the pointer/laser to point at a center and adjusting it to center would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the device of D1 for its intended purpose.  Further steps, as best understood, involve only well known photo/video editing processes of the captured images.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK D HAWN/Primary Examiner, Art Unit 3631